In an action to recover damages for personal injuries arising out of *638the negligent operation of an automobile, defendants appeal from a judgment of the Supreme Court, Kings County, entered June 29, 1961 after trial, upon the jury’s verdict of $13,000 in favor of plaintiff. Judgment reversed on the law and the facts, and new trial ordered, with costs to defendants to abide the event. In our opinion, the verdict was contrary to the weight of the credible evidence. Since there is to be a new trial, it should be noted: (a) that defendants should have been permitted to read to the jury paragraph “ 2 ” of the bill of particulars; (b) that the trial court should have charged provisions of the New York City Traffic Regulations pertinent to the right of way as between vehicles and pedestrians; and (c) that, on the issue of contributory negligence, the Trial Justice should have charged the jury, not that they should or must, but that they “ might ” consider plaintiff’s age in connection with all the circumstances. Ughetta, Acting P. J., Kleinfeld, Brennan, Hill and Hopkins, JJ., concur.